UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2195


REGINALD EVANS,

                    Plaintiff - Appellant,

             v.

COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION; EXCEL INC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Aiken.
Richard Mark Gergel, District Judge. (1:15-cv-04953-RMG)


Submitted: February 21, 2019                                 Decided: February 25, 2019


Before GREGORY, Chief Judge, and AGEE and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald D. Evans, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reginald Evans seeks to appeal the district court’s order denying his motion to

reopen his case in his civil action. We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, parties are accorded 60

days after the entry of the district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under Fed. R.

App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he

timely filing of a notice of appeal in a civil case is a jurisdictional requirement.”

Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on May 16, 2018. The notice

of appeal was filed on August 16, 2018. See Fed. R. App. P. 4(d). Because Evans failed

to file a timely notice of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2